








Exhibit 10.20




Memorandum of Terms Delivery No:     01

Memorandum of Terms Identification No:  MOT 68207V208 OCFN
















This Confidential Memorandum of Terms

Is being issued by:




[exhibit1020001.jpg] [exhibit1020001.jpg]







Omega Commercial Finance Corporation

("Company")

____________________




WY

 

 

 

83-0219465

State of Register

 

 

 

I.R.S Employer Identification Number

____________________

1000 5th Street, Suite 200

Miami Beach, Florida 33139

___________________

















--------------------------------------------------------------------------------







This is an all or none offer to sell securities of Omega Commercial Finance
Corporation (the "Company") to Investor(s), (together, the "Parties"),
signifying their agreement to these terms by executing copies of this Memorandum
of Terms (the "MOT"). Should the full offering not be committed to within 7
business days of the Company execution date, this MOT will be null and void. The
offering contemplated by this MOT is conditional on obtaining appropriate legal
opinions and signing of completed offering documents ("Closing Documents" as
described in Section III). Full offering acceptance will be followed by
appropriate offering documents and other agreements between the Parties.




THE OFFER AND SALE OF THE CONVERTIBLE PREFERRED SHARES AND WARRANTS ("UNITS")
DESCRIBED HEREIN ARE NOT BEING ISSUED UNDER A REGISTRATION THROUGH THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THROUGH REGISTRATION WITH ANY STATE'S
SECURITIES ACTS, BUT ARE BEING ISSUED IN RELIANCE UPON AVAILABLE EXEMPTIONS FROM
SUCH ACTS' REGISTRATION REQUIREMENTS. UNITS PURCHASED HEREUNDER MAY BE SUBJECT
TO CERTAIN RESTRICTIONS ON SALE, TRANSFER, HYPOTHECATION OR OTHERWISE. THESE
UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE SECURITIES COMMISSION, AND NO SUCH COMMISSION HAS PASSED
UPON OR ENDORSED THE MERITS OF THESE UNITS OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THIS
MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO
PURCHASE IN ANY JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT
AUTHORIZED. CHANGES IN INFORMATION OCCURRING AFTER THE DATE OF THIS MEMORANDUM
ARE NOT NECESSARILY REFLECTED HEREIN. PURCHASE OF THESE UNITS INVOLVES A HIGH
DEGREE OF RISK.




US NOTICE: Any dissemination of these terms to the general public, distribution
within the borders of the United States of America, distribution to United
States citizens abroad, or to other funding or investment sources could void any
exemptions for Private Placement status under US Securities Law and is therefore
prohibited. The Company and Investor(s) agree that no public announcements or
dissemination of any information to any source other than the Company, the
Advisor, the Intermediary or the Investor(s), will be made without first
obtaining an opinion from legal counsel attesting that such announcement or
dissemination will not void the private placement exemption or violate
Regulation D, Section 4(2) or Section 5 of the Securities Acts of the U.S.











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










I. Assumptions

1.1. Company Assumptions

Company:

Omega Commercial Finance Corporation

Public Market:

OTCQB

Symbol:

OCFN

Cusip#:

68207V208

Current Market Price:

$0.005

Current Market Volume (Avg.):

0

Pre-Money Valuation:

$55,114,304

Share Consolidation Necessary:

(10-1, See UOP)




1.1.1. Beginning Capital Structure

Figure 1. Pre-Registration Share Overview

(Pre-Registration Share Overview M1-6)




[exhibit1020003.gif] [exhibit1020003.gif]




1.2. Additional Assumptions

1. If any consolidation or split of shares is contemplated prior to the
engagement of this agreement, the terms, prices and amounts listed herein are to
be considered post share adjustment.

2. Class of Security and Series of Security shall be defined in terms of their
Share Attributes, and unless specified as a Series of a Class of Share, shall
encompass the whole Class of Securities.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










3. The Company understands that the Investor(s) have retained Catwalk Capital,
LLC, (the "Advisor") as their Purchase Advisor to perform Due Diligence, opine
on the investment opportunity and monitor the investment process. All
communications with the Investor(s) or Intermediary shall be conducted through
the Advisor. Any discussion of items needed, document delivery or general
questions would be directed to Advisor. Advisor would consult to the Investor(s)
on the worth of the investment. Any additions or modifications which may be
requested or suggested by the Company, must be provided in writing to the
Advisor who will communicate such requests to the Investor(s) and Intermediary
for their approval.




1.3. Definitions

Advisor: The advisor to this offering is Catwalk Capital, LLC.




Account Management Agreement (the "AMA"): That agreement between the Company,
Investors and Intermediary whereby the Intermediary shall operate the Offering
and manage the cash and share transfers. An Account Management Agreement ("AMA")
will be established which will manage the pre-closing, closing and post closing
administration of this offering. The Intermediary will obtain capital
commitments from the Investor(s). The Company shall deliver the Unit securities
to Intermediary (Preferred Shares and Warrant Certificates). At close, the
Investors Capital will be credited to the Company's Cash Account with the
Intermediary. Preferred Shares and Warrants would be credited to Investor(s)
accounts thus closing the transaction. All invested funds would remain in the
Cash Account until such time as the instructions contained in the AMA may be
carried out. The Investor(s) may not request capital return following close
without the agreement of the Company and a Breakup Agreement is enacted. The
Company may not request to unwind or alter the transaction, following close,
without a Breakup or Alteration Agreement signed by both the Company and the
Investor(s). The Cash Account would be administered by the Intermediary
according to the AMA. The AMA will manage the Breakout Cash Amount releases and
provide Use of Proceeds oversight.




Breakout: Those periods wherein cash transfer from the Cash Account to the
Working Account following attainment of all requirements for such Breakout is
occurring.




Cash Account: That account with the Intermediary in the name of the Company
which Investor(s) cash was delivered and such cash distribution to the Working
Account is managed by the Intermediary.




Close: That statement by the Intermediary which formally puts the investment
into effect following: receipt by Intermediary of all Investor(s) cash, all
Company shares to be purchased (Fully registered or with an exchange agreement)
and all signatures on all documents required to prove full agreement to the
terms of the investment.




Company Compliance Agreement (the "CCA"): That document which the Company enters
into which provides security to the Investor(s) that the Company will continue
to accept its obligations under the MOT, USA, AMA and Warrant Agreements.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Corporate Undertaking: The corporate proof that the Offering is a legal and
binding obligation and commitment of the Company; in conjunction with a letter
to the Intermediary stating that the Company has delivered all necessary
documents and taken all necessary corporate actions and requesting that the
Intermediary close the transaction.




Delayed Provision: Standard provision timeline is 15 days from the date of
receipt of any request made to the Company by the Advisor, Intermediary or
Compliance Attorney. Any time over the 15 days is considered Delayed Provision.
Electronic delivery notification or receipt is sufficient to prove delivery
date.




Deposit: The act of removing the restrictive legend on Share Certificates and
having those shares deposited with a brokerage firm. Such action requires the
Company to provide documents, legal opinions and statements of fact to the
brokerage house, its depository and the transfer agent.




Intermediary: That institution responsible for closing, managing, monitoring and
delivering the Cash Breakouts through the AMA.




Investor(s): Refers to any and all purchasers of this offering.




Investment Term: That period from the complete subscription of the entire
offering through the signing of the MOT by a sufficient number of Investors to
fully subscribe the offering, through the time where all of the warrants are
exercised or expired.




Memorandum of Terms (the "MOT"): This agreement which spells out the overall
offering and basic terms. Later to be add ended by the USA, AMA, CCA and Warrant
Agreements.




Offering: The purchase of Units and all securities included within those Units
such as preferred series shares, common shares and warrants to purchase common
shares described within this MOT and to be consummated in the Unit Subscription
Agreement.




Offering Documents: The Unit Subscription Agreement ("USA"), detailing the sale
of securities, the Account Management Agreement ("AMA"), the Company Compliance
Agreement ("CCA") detailing the lien against the Supervoting Preferred to be
issued to the Company insiders, the Warrant Agreements A-AJ and any additional
agreements necessary to complete the transaction. The AMA details the
instructions for the Intermediary to manage the distribution of assets and
monitor the milestones and requirements.




Share Certificate(s): Those instruments of evidence of ownership, issued on
behalf of the Company by the legal transfer agent of the Company, pertaining to
the convertible preferred shares, warrants to purchase common shares and the
common shares converted from the convertible preferred shares which the
Investors have purchased.




Unit: That combination of Convertible Preferred Shares (Convertible to Common
Shares) and Warrants to purchase additional Common Shares which encompass the
securities of the transaction. Unit descriptions can be found in Section 2.1.1.
Figure 2.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Unit Subscription Agreement (the "USA"): That agreement between the Company and
the Investors which outlines and identifies the offering agreement and
securities being purchased.




Use of Proceeds: That capital inflow and outflow which includes the utilization
of the capital from this offering to create valuation.




Value Added Model (the "VAM"): The Issuance of Shares to management of the
Company for achieving milestones and objectives.




Warrant Agreements: Those agreements specific to the warrant series A-AJ which
spell out the rights and obligations of the parties with respect to the warrant
exercise and the underlying common share issuances.




Working Account: That domestic unrestricted account designated by the Company
for cash to be distributed for use by the Company following attainment of
Breakout Metrics and Business Milestone requirements.











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










II. Offering

2.1. Terms

2.1.1. Offer Structure

This is an "All or None" offer to sell securities through a private placement of
capital into Units of Convertible Preferred Shares (Convertible into Common
Shares at the rate established in Figure 2.) and Warrants for Common Shares of
the Company. This Private Placement will rely upon the US Securities Act of 1933
Sections 3(b) or 4(2) for its structure and on Regulation D for its exemption
from registration. An S-1 registration or registrations to register the
underlying common shares of this offering is required. Investor(s) will purchase
that number of "Units" of securities as detailed in their signature block.
Investor(s) would purchase a specific number of "Units" of securities. Each Unit
shall be comprised of that number of Convertible Preferred Shares and warrants
as listed in column 3, "Per Unit", of Figure 2. The Preferred Convertible
Shares, per Unit, will convert into that number of common shares as outlined in
column 3 of Figure 2. Each of these will be multiplied by the "Total Units" to
be purchased listed in column 4, row 1 of figure 2, to obtain the total offering
amounts listed in column 5 of figure 2.




Figure 2. (Offer Overview)

[exhibit1020005.gif] [exhibit1020005.gif]

Notes:

1.

Each Warrant carries the right to purchase 1 registered common share. Warrants
will be divided up into separate warrant classes A-AJ and are described in
Section 2.5.

2.

Assumes current outstanding common for first 12 Breakouts and VAM (described in
Section 5.3) for first 4 quarters. Discussion with counsel is advised.

3.

Includes all equity, including the VAM (described in Section 5.3), warrants and

assumes no sales of shares by Investors.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










2.1.2. Registration Rights

The Company shall prepare and file with the SEC a Selling Shareholder
Registration Statement, covering those preferred and/or underlying common shares
of this offering, on Form S-1, or, on such other form as is available to the
Company, within 60 days of the close of this offering. The Company shall use its
best efforts to cause such Registration Statement to be declared effective by
the SEC on those shares underlying the Breakout or Breakouts to be delivered,
prior to the delivery of any capital from the Company's cash account to its
working funds account on those Breakouts. The Company shall cause the
Registration Statement to remain effective until the full completion of all
Breakouts and warrant exercise. Notwithstanding anything to the contrary herein,
if any SEC Guidance sets forth a limitation on the number of Registrable
Securities permitted to be registered on a particular Registration Statement
(and notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater portion of Registrable
Securities), the Company may reduce the number of Registrable Securities to be
registered on any single Registration Statement to such number of shares of
Registrable Securities as will be allowed under the SEC Guidance.  For purposes
of the foregoing provision, the number of shares available under a Registration
Statement shall be deemed "insufficient to cover all of the Registrable
Securities" if at any time the number of Registrable Securities issued to the
Investor(s) is greater than the number of shares available for resale under such
Registration Statement.




In the event the number of shares available under a Registration Statement filed
pursuant to Section 2.1.2 is insufficient to cover all of the Securities
pursuant to the USA, the Company shall amend the Registration Statement as soon
as practicable with the additional securities pursuant to the USA, or file a new
Registration Statement (or a short form S-3 if available), or both, so as to
cover all Securities pursuant to the Unit Subscription Agreement as soon as
practicable, but in no event shall it be later than fifteen (15) days after the
necessity therefore arises. The Company shall use its best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof.




2.1.3. Conversion Rights

Holders of the preferred class of securities as described in Section 2.1.1.,
Figure 2, shall have the rights, but not the obligation, to convert those into
the common shares of the Company at that rate as specified in Section 2.1.1.,
Figure 2.




2.1.4. Warrant Rights

The Investor(s) shall have the rights under the Warrant Agreements to call for
common shares of the Company at those prices specified in Section 2.5. and in
those amounts that their warrant rights allow according to the number of Units
they have purchased.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










2.1.5. First Rights

The Investor(s) shall have first rights to fund through a similarly structured,
but appropriately priced offering structure, any: business unit spin-off, asset
transfer, joint venture, business combination, IPO, partial or whole merger
entity, or other entity which is formed from, comprised in any percentage of, or
significantly benefitting from the assets, strategies, intellectual property,
sales streams or management of the Company (the "Combination Entity"), for a
period of 5 years following the Investment Term.




The Company shall notify Advisor in writing, at least 45 days prior to the
execution of any agreement which would create a scenario that fits within the
description of the First Rights as described in Section 2.1.5. The Company shall
deliver a notice, with a full plan for such action that falls within the First
Rights definition. The Company shall include a completed Catwalk Application
with full projections, capital structure and questionnaire along with the
Notice. The Advisor shall have 30 days to produce a plan to invest in the
Combination Entity using its proprietary investment model. Should the Advisor
fail to produce such a plan, the Company may seek outside investment by making a
payment to the Investor(s) and Advisor equal to 10% of the outstanding shares of
the Combination Entity. The Combination Entity investment will fit the following
parameters:

i. No more than 45% dilution to the Convertible Preferred Round as contemplated
within this MOT

ii. No more than 55% full dilution with warrant exercise

iii. Registration required

iv. Offering amount to be determined through financial model developed between
the Advisor and the Combination Entity management which seeks maximum valuation,
maximum ROI to the Investor(s) and minimal risk

v. VAM issued to management for performance

vi. Compliance controls in place




2.1.6. Piggyback Rights

The Investor(s) registration rights under Section 2.1.2. shall piggyback to any
other registration which the Company shall undertake until all securities
included in the Offering are registered.











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










2.2. Preferred Shares

Figure 3. Preferred Share Attributes




[exhibit1020007.gif] [exhibit1020007.gif]




(Complete Preferred Share Attributes can be found in Exhibit B.)















































































(Remainder of page intentionally left blank)








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










2.2.1. Preferred Share Conversion to Common

Conversions of Preferred shares to common shares occurs at 1 preferred share for
100 common shares. Each Unit sold in the Offering will convert to common as
follows:

Figure 4. Per Unit Breakdown

[exhibit1020009.gif] [exhibit1020009.gif]

(Per Unit Breakdown)

















CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------







2.3. Common Shares

2.3.1. Common Share Attributes

The Common Shares shall have those attributes as established in the Company's
Articles of Incorporation and the latest Certificate of Designation and or 14C
filing modifying such attributes.




2.4. Offering Breakout Detail

Figure 5. (Offering Breakout Detail)

[exhibit1020011.gif] [exhibit1020011.gif]

(All Invested Amounts would be subject to deductions of account management and
Investor(s) expenses (Including legal, accounting, account management, wire,
transfer and bank fees) and payments prior to transfer from the Company's
capital account to their working funds account. Any transfers of capital would
have wire and or check costs and fees deducted from them. These transfer fees
may vary depending on the size and destination of the transfer.)








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










2.5. Warrants

2.5.1. Warrant Attributes

The Warrants shall have those attributes to be established in the Warrant
Agreements. Warrants will allow the holder to Call for 1 common share for each 1
warrant being exercised and at the price established for that Warrant Series.
Warrants would provide the holder the right to purchase that number of
registered free trading Common Shares, per unit, at the prices and amounts set
forth in Section 2.5.1., Figure 5 multiplied by the number of units the
investor(s) subscribe to. The Use of Proceeds of any cash obtained from the
exercise of these warrants will meet the requirements of Section 5.2. Individual
Investor(s) Warrant Rights will be detailed in the USA. Underlying Common Shares
of the Warrants must be registered and/or free trading prior to release of
capital to the Company. The Company will include all of the Underlying Common
Shares in a registration prior to Month 24 following closing. Warrant exercise
is at the discretion of the Investor(s). The warrant exercise shall take place
through the Intermediary and shall be controlled by the AMA. The warrant
exercise process will be detailed in the AMA. Warrants would be available for
exercise for 60 months following cash Breakout #36.















































































(Remainder of page intentionally left blank)








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Figure 5. Warrants Per Unit

[exhibit1020013.gif] [exhibit1020013.gif]

(Warrants P/Unit)








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










2.5.2. Warrant Exercise

Exercise of the Warrants shall occur through the AMA and will be managed by the
Intermediary. The total exercise of all Warrants attached to this Offering will
result as follows:

Figure 6. Total Warrant Exercise

[exhibit1020015.gif] [exhibit1020015.gif]








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










III. Investment Close

3.1 Closing Documents

Prior to Cash undertaking completion, the Due Diligence and Closing Agenda items
must be completed ("Closing Agenda" shall be completed following full commitment
of a Memorandum of Terms.). The Closing Agenda may include the following items,
but may include additional items as Investor(s) or Company counsel calls for:




Offering Documents:

Memorandum of Terms (the "MOT")

Unit Subscription Agreement (the "USA")

Account Management Agreement (the "AMA")

Company Compliance Agreement (the "CCA")

Warrant Agreements

Account Documentation

Corporate Resolutions

Corporate Undertaking

Attorney Opinion on Corporate Acceptance and Undertaking

Copies of Share Certificates and Opinion Letters




3.2. Expenses and Fees

Following the issuance of this MOT, there will be additional expenses associated
with the closing of this offering which may include:




Closing Document Preparation:

$10,000

Account opening with Elco:

$1,500

Attorney Opinions:

$1,500

Share Certificate Issuance:

$5,000

Compliance Attorney Cost:

$1,500

Company Legal:

$5,000




These expenses are averages based on past experience. Actual expenses may vary
depending on the Company's choice of service provider. Additional expenses
following close will be comprised of:




Registration Expense

Audit Expense

Filing Expense

Professional Service Expense




3.3. Intermediary

The Company shall open a cash account at an Intermediary of Investor(s) choosing
(the "Cash Account"). The Intermediary shall be a licensed financial institution
capable and experienced in managing this transaction. The account will be
credited with the purchase amount from each Investor's cash undertaking.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










3.4. Share Deposit

3.4.1. Share Certificate Issuance

The Company would cause the share certificates for the convertible preferred
shares as described in Section 2.2., and the warrants described in Section 2.5.,
to be issued in the names of the Investor(s). Certificates may be issued on a
per Breakout and Per Warrant Series basis totaling 36 Preferred certificates and
36 warrant certificates per Investor.




3.4.2. Certificate Check

Prior to delivery of the Certificates to the Intermediary, electronic copies of
the certificates, issued as per 3.4.1., must be provided to the Advisor via
email for compliance evaluation and records management.




3.4.3. Certificate Delivery

Upon notice from the Advisor that the certificates issued are in compliance with
the Closing Documents, the Company shall cause those certificates as described
in 3.4.1. to be delivered to the Intermediary via 2 Day insured Fed Ex requiring
a signature. Such delivery will be made to the Intermediaries posted Notice
address as detailed in the AMA.




3.5. Cash Deposit

The Investor(s) will deliver capital undertaking commitments to the Intermediary
for the amount of their investment, which is designated in the signature block
on the USA which they execute.




3.6. Closing Items

a. Company Account Documentation Completion

b. Signed Closing Documents by the Company

c. Signed Closing Documents by the Investor(s)

d. Certificate Safekeeping and Verification of Share Amounts

e. Capital Undertaking verification and account hold

f. Company Undertaking

g. Legal Opinion(s).




3.7. The Close

3.7.1. Close Mechanics

Following verification that all required Closing Items as described in Section
3.6. have been delivered, and final internal compliance and due diligence
checks, the Intermediary will issue a Pre-Closing letter to the Advisor, Company
and Investors notifying them that all items necessary to close are available.
The Intermediary shall await the Company and Investor Closing Notices and then
will perform its internal procedures to officially close the transaction,
according to the instructions to be provided in the AMA. Once all necessary
items according to the AMA have been accomplished, the Intermediary will
formally credit the Investor(s) capital to the Company Cash Account and credit
the share and warrant certificates to the account(s) of the Investor(s) and hold
those certificates in safekeeping.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










3.7.2. AMA Takeover

Upon completion of such actions as described in Section 3.7., the Intermediary
will continue acting on the instructions present in the AMA for the duration of
the offering process.




3.8. Close Breakup:

The Company understands that:

1.

Following Close, there shall be no ability, outside of a negotiated settlement,
for either the Company or the Investor(s) to rescind or cancel the transaction
without mutual written agreement of all parties.

2.

Any Breakup following Close will require a negotiated Breakup settlement between
the parties. The Company understands that the Investors are not operating
jointly, and as such, each Investor may agree or disagree with such settlement
proposal. The Company represents that there is no previously negotiated Breakup
Agreement.

3.

The Intermediary will issue a Pre-Close letter requesting the Company's
undertaking letter. Once the Intermediary is in receipt of the undertaking
letter, share certificates and cash, the Close will happen automatically. Should
the Company wish to cease the offering before Close, they must submit a letter
of termination instead of the standard undertaking letter.

4.

Should the Company wish to Break up the transaction prior to Close, the Company
will still be required to pay any of the expenses and fees incurred to the point
of Breakup, to the advisor, its counsel and the Intermediary.











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










IV. Investment Management

4.1. Registration

4.1. Initial Registration

Following Close, the Company will perform a Selling Shareholder Registration of
that number of Preferred and the accompanying underlying shares as described in
Section 2.1.1. Figure 2 "Common to Register", see note 3, to cover at a minimum,
the first 12 Breakouts.  Once the registration(s) is/are active and effective,
the Company will provide the Intermediary, through the Advisor, with a copy of
the effective registration(s) and the registration proxy(s).




4.2. Additional Registrations

Additional Registrations to cover the remaining underlying common shares must be
filed as soon as practicable to provide continuity to the Breakout Schedule.




4.3. Warrant Registrations

Additional Registrations to cover the remaining underlying common shares which
the warrants provide rights to purchase.




4.2. Share Conversion

Following registration of the underlying common shares for the Preferred shares,
the Intermediary will act according to the AMA to distribute the capital from
the Cash Account to the Company's Working Account. Prior to such actions, the
Intermediary will call for the Preferred shares to be converted to common.




4.2.1. Conversion Notice

The Intermediary shall supply a Notice of Conversion to the Company for the
shares representing the Breakout or Breakouts which the Intermediary determines
will be deliverable for the next period.




4.2.2. Share Delivery

Upon the receipt of the Notice of Conversion, the Company shall issue those
common shares called for in the Notice of Conversion. With the registration
active on those shares, the share's will be issued without restrictive legend.
The share certificates representing the underlying common shares will be
delivered to the Intermediary or deposited electronically according to the
Intermediary's request.




4.2.3. Supplemental Documentation

The Company may be required to supply additional documentation to the transfer
agent, Intermediary or legal counsel to effect the share conversion, issuance or
legend removal.




4.3. Share Deposit

4.3.1. Depository Deposit

Once the Intermediary has received the share certificate(s), it will request the
transfer agent have those certificates deposited electronically to the
Intermediaries depository.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










4.3.2. Deposit Package

The transfer agent will require a deposit diligence package with the request for
electronic deposit. The Intermediary will prepare the deposit package, but may
require additional paperwork from the Company to complete such packages.




4.3.3. Signature Guarantee

The Intermediary is a non US broker dealer and does not have access to Medallion
Guarantees on stock powers and deposit packages. The Company may be required by
the transfer agent to guarantee the signatures on the certificates and stock
powers.




4.3.4. Deposit Notice

Following deposit, the Intermediary shall issue a deposit notice to the Advisor
notifying that the next Breakout will commence.




4.4. Breakout Description

4.4.1. Offering Breakouts

The total invested cash release is divided into 36 Breakouts. Once those
requirements detailed in Section 4.1-4.3.4. have been accomplished, apportioned
"Breakouts" of cash from the Cash Account would be made to the Company's Working
Account according to the Breakout requirements as described in Section 2.4.,
Figure 5.




4.5. Breakout Period

4.5.1. Breakout Accounting Period

For ease of accounting, each Breakout is divided up into 30 day (minimum 20
trading days) periods.




4.5.2. Extension

Each Breakout will comprise that amount of time necessary to fully transfer the
invested cash from the Company's cash account to their working funds account.
The Intermediary will continue the Breakout automatically until all cash
apportioned that Breakout is delivered from the Cash Account to the Working
Account.




4.5.3. Reduction

Breakouts will terminate 24 hours following accounting confirmation that the
market metrics were sufficient to complete the Breakout. The termination of the
Breakout may occur prior to the end of the 30 day Breakout Period provided that
the market metric accounting proves the sufficiency to deliver the Cash from the
Cash Account to the Working Account.




4.5.4. Completion

Following completion of any given Breakout, the next Breakout will commence 24
business hours following the completion of the previous Breakout. Breakouts will
always be completed in numeric order.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










4.6. Breakout Start

In order for any given Breakout period to commence, conversion of that
Breakout's Preferred Shares to freely traded Common Shares must have previously
occurred and those shares must be on deposit electronically with the
Intermediary. Conversion is completed once deposit and clearance of the
underlying free trading common shares into electronic street form is verified by
the Intermediary. This conversion may require additional paperwork from the
Company and opinions from the Company's attorney's.




4.7. Market Metrics

Figure 7. Market Metrics

[exhibit1020017.gif] [exhibit1020017.gif]




4.7.1. Market Price

Trading price of the public shares identifies the true value of the Company.
Changes in share price signify the reality of company valuation gain or loss.
Therefore, public share price is defined as the price at which trades are
executed, and is a metric to be measured in the release of the cash to the
Company. Trades at or above the Trade Price, as detailed in Section 4.7., Figure
7, will release cash from the Cash Account to the Company's Working Account
according to the metrics set forth in Section 4.7., Figure 7 and mathematically
calculated according to Section 4.9.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










4.7.2. Market Price Adjustment (For Lower Prices)

Should the Company wish to adjust any given Breakout Trade Price metric to a
lower level, the Company may offer the Investor(s) additional shares. Such
shares would be issued as restricted shares and added to the next registration.
Should the Investor(s) accept the additional shares as a Price Adjustment, the
Intermediary will be instructed to recalculate the Breakout release based on the
lower price as the metric. Any downward adjustment of the Breakouts Trade Price
will simultaneously adjust the Volume metric upward. The Advisor will calculate
the volume metric adjustment and the adjusted volume metric will replace the
metric described in Figure 7 for that Breakout only.




4.7.3. Market Volume

The Investor(s) wishes to reduce its risk by valuing the market risk of this
offering. Volume of share trades as quoted by the quotation board or exchange
the Company is listed on and those trades will identify the "Reality" of the
true value of the public shares of the Company. Therefore, public share volume
is a metric to be measured in the release of the cash to the Company. Trading
volume at or above the Trade Price, as described in Section 4.7., Figure 8 will
be accounted for as fulfilling the Breakout metrics. Cash will be released
against the accounting as described in Section 4.9. Partial cash disbursements
will be made if trade volume is less than the required Release Volume as
described in Section 4.7., Figure 7. All cash disbursements will be cumulative
until the total Release Volume as described in Section 4.7. Figure 8 is met.




4.7.4. Market Volume Adjustment (For Higher Prices)

Adjustment for Bid pricing greater than Breakout minimum Bid price

In the event the Trade Prices for the 30 day trading period, defined as where
the cumulative 30 day Weighted Average Trade Price (the "WATP"), is greater than
130% of the Trade Price Minimum, as described in Section 4.7. Figure 7, the WATP
will reduce the Release Volume metric requirement, as described in Section 4.7.,
Figure 7, and replace the assumption for the Breakout Common Shares used in
Section 4.9.1., Figure 8, from the Offering Breakout Detail as follows:




Breakout Cash Amount ÷ WATP = Breakout Common Shares




This Breakout Common Share metric adjustment does not impact the actual shares
already purchased by the Investor(s), which will remain at their original amount
for each Breakout, as described in Section 2.4. Figure 5.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










4.8. Business Milestones

4.8.1. Milestones Prior to Close

The Company plans to accomplish the following items prior to closing:

i.

Attainment of Bridge Equity

ii.

Amend Preferred Series A Shares and Filing of Certificate of Designation with
State to meet those attributes as established in Exhibit B

iii.

The company will perform a 1 share for 10 shares consolidation of its capital
structure, no later than month 6 of the UOP.

iv.

Creation of the Class C Super Voting Preferred as described in Exhibit C.

v.

Creation of the Class D Preferred Shares with those attributes as established in
Exhibit G.




4.8.2. Milestones Post Close Prior to Breakout

The Company plans to accomplish the following items prior to Breakout:

(These are in addition to other compliance items listed in this document)

i.

Completion of Bridge Equity

ii.

Delivery to Intermediary of either a Registration Proxy or 144 Opinion

Letter proving the free trading nature of the underlying common shares of the
particular Breakout.

iii.

Completed Acquisition of VFG Securities, Inc. and VFG Advisors, Inc. prior to
the 2nd Breakout, subject to FINRA approval.

iv.

Creation of a Class B Preferred which will have the attributes as follows:

a. No conversion rights

b. Share price of $1,000 per share

c. 4.5% coupon rate

d. 36 month term

e. Callable for $1,000

f. No voting rights

v.

The attainment of at least $5,000,000 worth of the Preferred Series B sales
prior to the start of Breakout 3.

vi.

The 8% Promissory Note(s) between the Company and LG Capital Funding, LLC will
have been repaid in full prior to the Note’s conversion date(s) of December 25,
2013 ($21,500.00), February 10, 2014 ($16,000.00) and February 19, 2014
($51,000.00).








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










4.8.3. Ex Offering Milestones

The Company plans to accomplish the following items within the given time
frames:

i.

An Investment Bank, acceptable to Investors, would be retained by the Company no
later than Month 6 following Registration acceptance. The Investment Bank would
provide the following:

1. Retail investor support

2. Analyst coverage support

3. Uplisting strategy & support

4. Aid in secondary offering structure

5. Aid in Acquisitions and or Mergers

6. Management acquisition, strategy & support

7. Deal optics improvement

8. Road show support

9. Industry research coverage and strategy

10. Sarbanes Oxley strategy and transparency increase

ii.

The Company will make application to a higher exchange acceptable to the
Investors as soon as the common share market price allows such a listing to be
obtained, but at latest by month 18.




4.9. Accounting

4.9.1. Market Metric Accounting

Breakout Cash metrics will be accounted as follows:




(Accountable Volume = Total Trading Volume above Minimum Bid Price)

Accountable Volume X 0.25 = Available Uncovered Shares

Available Uncovered Shares ÷ Breakout Common Shares = Share Release %

Share Release % X Breakout Cash Amount = Releasable Cash Amount




So if given the following theoretical parameters the release for a theoretical
trading period would be as follows:




Figure 8. (Theoretical Breakout 1 Releasable Cash)

[exhibit1020019.gif] [exhibit1020019.gif]




4.9.2. Cash Holdback

During the Investment Term, the Intermediary will hold back portions of the
deliverable capital to cover any expenses and fees which may be billable to the
Investors or the Intermediary during the course of the Offering. These expenses
are outlined in Section 2.3.2. Figure 5 and Section 2.4.2., Figure 7. Any cash
Holdback is non-refundable.




4.9.3. Account Fees

During the Investment Term, the Intermediary will charge monthly and annual fees
for the Account maintenance. Such Fees are described in the Use of Proceeds.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










4.9.4. Transfer Fees

The Intermediary is charged wire transfer fees from its correspondent bank and
as such, any transfer will have those fees deducted from them. Such fees will
show on the Monthly account statement. These fees may be based on the size of
the wire, institution which is receiving the wire and the instruction
methodology used to make the transfer. These charges may change from time to
time as the carrier changes their billing rates.




4.9.5. Statements and Accounting Fees

The Intermediary will charge an accounting fee on a per disbursement basis. Any
transfer of capital between the cash account and the Company's working account
will carry an accounting fee. Such fees will show on the Monthly account
statement.




4.9.6. Audit Requests

The Intermediary will charge $500.00 per audit request by the Company or its
Auditors. Such requests must be in writing and may be delivered direct to the
Intermediary at the email or fax number available for such communications. A
copy of all audit request documents should be provided to the Advisor at the
same time. Such fees will show on the Monthly account statement.




4.10. Breakout Completion

4.10.1. Cash Transfer

Breakouts are deemed completed when the cash for that Breakout, as listed in
Section 2.1.1. Figure 2, has been delivered from the Cash Account to the Working
Account. The Intermediary will decide according to the following schedule:

a. All items in Section 3 have been completed

b. All items in Section 4.1-4.9 have been completed

c. That those metrics in Section 4.9.1. is/are sufficient to release the
Breakout amount

d. That in total all cash from that Breakout has been, or will be, delivered
from the Cash Account to the Working Account

4.10.2. Share Uncovering

Following delivery of the final cash from that breakout, form the Cash Account
to the Working Account, the Intermediary will release the shares, whether common
or preferred, that are held against that Breakout, into the control of the
Investor(s) to whom they were originally purchased.




4.11. Adjustments

The terms of this offering may only be amended by mutual written and executed
consent of the Investors and the Company.




4.11.1. Adjustment Agreement

Any alteration or adjustment must come in the form of an agreement which will be
addended to the original closing documents.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










4.11.2. Adjustment Caveats

1. No Investor shall control, through conversions, more than 4.9% of the
company's common shares at any given time.

2. Price Adjustment Shares will be issued in the Intermediaries name in
Certificate form and held until registered.

3. Investor(s) do not have to accept the Price Adjustment and may wait until the
Corporate developments fuel the share valuation.

4. Should the Price Adjustment be requested in the last 6 Breakouts, a
registration must be completed prior to such utilization to provide free trading
shares.

5. Price Adjustments will be calculated upon receipt by the Intermediary of the
adjusting shares back to the beginning of the current Breakout.




4.12. Warrant Exercise

The warrant exercise will be conducted by the Intermediary through instructions
provided in the AMA.











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










V. Corporate Undertakings

5.1. Use of Proceeds

The Company will adhere to the plan which the Use of Proceeds set forth in
Exhibit F. The Company agrees not to use funds from this offering for any
purpose not listed in the Use of Proceeds ("UOP") without previous approval in
writing from the Advisor. Company further agrees that any significant deviance
from this UOP must be approved in writing by the Investor(s), through the
Advisor, prior to such deviation. A significant deviation will be any alteration
of revenues, COGS, expenses or capital investment/extraordinary items which has
a reducing affect on the company market capitalization against the average
metrics provided in the UOP, of $50,000 or more, from the projected valuations
as described in the Use of Proceeds. The Advisor will be the sole arbiter of the
significance of the deviation. The Company understands that any such deviation
from the UOP may alter the valuation metrics used to evaluate the risk of this
offer and increase the risk metrics beyond what the Investors are agreeing to
bear. Nothing in this document would restrict the Company from utilizing funds
not included in the UOP, or received from a separate offering previously
approved by the Investor(s), for purposes as the Company sees fit.




5.2. Cash Flow Waterfall

Expending any Cash transferred from the Cash Account to the Company's working
account will be prioritized in the following order:

i. Expenses, Fees and cash holdback payable

ii. Public and Investor(s) Relations as described in the Use of Proceeds

iii. Debt Service

a. LG Capital 8% Convertible Note(s) (Full repayment) as described in 4.8.2.

b. $2.4 million judgment (Debt service only)

iv. Use of Proceeds











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










5.3. Value Added Model

The management team of the Company will be issued a Value Added Model ("VAM") as
shown in Figure 9. The VAM will bonus shares on a quarterly basis for
performance of corporate valuation. Each series of VAM must be preceded by the
fulfillment (Delivery or exercise) of either the completed Breakout or Warrant
Series exercise for that VAM disbursement period as detailed in Figure 6. Such
bonus pool will be divided as the Company sees fit, but a complete plan will be
approved by the Investor(s), and reported to the market. Bonus amounts will be
paid quarterly as follows:




Figure 9. (Value Added Model)

[exhibit1020021.gif] [exhibit1020021.gif]




5.4. Company Compliance

5.4.1. Super Majority Share Issuance

The management team of the Company will be issued 500,000 shares of super voting
preferred shares. The Attributes of these shares may be found in Exhibit C.
These shares will be deposited with the Compliance Attorney for use in the event
the Company defaults on its obligations in this Agreement.




5.5. Compliance by Company:

At close, the Company shall deposit 500,000 super voting preferred shares
Described in Exhibit C with an attorney of the Advisors and Company's choosing
under an escrow and compliance agreement (the "Company Compliance Agreement" or
the "CCA"). The escrow will be accompanied by any and all documents necessary
according to the transfer agent to effect any transfer of ownership and stock
powers for transfer of the super voting shares to the Compliance Attorney in the
event the Compliance Attorney is forced to compel the Company to act should any
of the following circumstances described in Section 5.5.1 and/or 5.5.2 below
continue unresolved and the Compliance Attorney is forced to take those actions
described in this Section 5.5.3 below.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










5.5.1.

Compliance Items

Should the Company be out of compliance with the following:

a.

Failure to file, or a Delayed Provision of filing, the necessary registration(s)
with the US Securities Exchange Commission ("SEC") within the given time period
covering the shares described in Section 2.1. of the MOT, any registration that
may be necessary to fully register all securities associated with the Offering,
or

b.

Failure to provide, or Delayed Provision of proper documents, legal opinions or
statements of fact by the

Company, to enable the deposit certificates attached to this offering, or

c.

Failure of, or the Delayed Provision of communications by, the Company to
communicate with the Advisor to resolve issues and maintain communications, or

d.

Failure to maintain compliance with requirements set forth, or fraud in the
representations made, in the Offering Documents, or

f.

Failure to be a going concern by the filing of a petition for bankruptcy, either
voluntary or involuntary, or the ceasing of business activity, or

g.

The conviction of any of the Shareholder(s) under a court of law having
jurisdiction, under fraud, securities violations or criminal acts, or

5.5.2.

Prohibited Actions

Should the Company Institute any of the following:

a.

Attempted cancellation of certificates attached to this offering to force
breakup, or

b.

Institution of any suits to force a breakup, or

c.

Filing of any documents or issuance of any press releases stating that the
transaction is canceled or broken up when in fact it is not, or

d.

Filing of any disclosure notifications such as dissemination of any press
release stating that there is a negotiated settlement unless and until all
deliveries necessary to make such disclosure effective have been made, or

e.

Release of any press related to this Offering without having first obtained the
approval of such release from the Advisor, or

f.

Change of transfer agent without providing the Compliance Attorney notice, and
approval. Such approval will be readily available once the Compliance Attorney
has received all necessary documents to perfect the lien on the Super Voting
Shares through the new transfer agent, then











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










5.5.3.

Compliance Attorney Action

Immediately upon discovery of an instance of non-compliance, the Compliance
Attorney shall demand in writing, that the Company come into compliance within
30 days of receiving notice. During the 30 day Notice Period, the Company may
communicate a plan to the Investor(s), through the Advisor with Notification to
the Compliance Attorney, to rectify such non-Compliant situation. If the
Investors have not agreed to such plan, or issued an extension to the Company,
during the Notice Period, with notice to the Compliance Attorney of same, the
Compliance Attorney shall:

a.

Transfer the Super Voting Shares to Itself through the delivery of the
certificate(s) holding the Super Voting Shares along with the stock power(s)
signed by the certificate holder and any additional documents necessary, to the
transfer agent and requesting the name on the certificate be changed to reflect
the name of the Compliance Attorney, who may then;

b.

Institute a shareholder vote to:

i.

Force compliance through shareholder directives, or:

ii.

Call for a Shareholder vote to replace the board should the board be
obstructionist or if the actions of the board continue to leave the Company out
of compliance, or:

iii.

Bring additional management or replace management as necessary to put a plan in
place to force compliance.

c.

Once compliance is reestablished, the Super Voting Shares will be transferred to
the then Chairman. The new holders will be required to produce additional stock
powers prior to this transference, reestablish the CCA escrow and Company
Compliance Agreement and continue the offering.

d.

Any legal expenses in addition to the original Company Compliance Agreement
setup will be charged to and paid by the Company.




5.6. Negative Covenants

5.6.1. Restricted Capital Activities

During the Investment Term, the Company agrees not to engage in any of the
following activities and will abstain from supporting, monetarily, through gift
of asset, use of assets or through public message, such activities as described
below:

i. Pornography or Prostitution

ii. Human Embryo Abortion or Abortive Support

iii. Child Labor (According to the United Nations-International Labor
Organizations, 1976 Minimum Age Convention No.138)

iv. Support for Terrorist or Hate Groups either monetarily or by gift of
resources

v. Human Trafficking

vi. Slavery

vii. Supplying of Weapons in contravention of US and/or International law

viii. Monetary expense, gift or grant for purposes of suppressing or prohibiting
the free exercise of rights of any person or group due to ethnic, religious,
racial, sexual or political viewpoints or to support persons or groups in their
pursuit of such suppression of other groups








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










5.6.2. Disposition of Assets

During the Investment Term, the Company agrees not to perform any sale, merger
or spin-off of more than 5% of the underlying assets (Including Intellectual
Property) or any revenue stream unless prior written approval has been obtained
from the Advisor.

5.6.3. UOP Restrictions

During the Investment Term, the Company agrees not to use funds from this
offering for any of the following items unless previously agreed to and/or
included in the Use of Proceeds referred to in Exhibit F of this Memorandum of
Terms:

a. Leasing vehicles, aircraft or boats for senior management's or consultant's
personal use

b. Legal or G&A not related to corporate operations, public company listing or
those items contained in the Closing Documents or this Agreement

c. Management or shareholder loan or past due salary repayments

d. Settlement of legal liabilities

e. Severance package payment

f. Payment of license fee's, royalties or any billing which will ultimately be
paid to Senior Management or Directors or their heirs, family, trusts, estates
or businesses. (Unless included in the UOP)




5.6.4. Share Attributes

At any time during the Investment Term, without the written consent or
affirmative vote of the Investor(s) who have subscribed to this offering, the
Corporation shall not, either directly or indirectly, affect the powers,
preferences, or special rights, of the Series A Preferred Stock, the underlying
common shares or the warrants attached to this offering.




5.6.5. Dilutive Offerings

During the Investment Term, the Company would be restricted from performing any
equity or debt offerings which have, or would have, a negative effect on the
valuation of the underlying shares without the approval of the Investor(s). Any
offering, investment or loan, would be cleared with Investor(s) prior to
acceptance. The Advisor would be the arbiter of the impact of any equity
offering. As such, the Company must inform and communicate with the Advisor the
terms, conditions and covenants of any such offering and await acceptance of
terms individually by the Investor(s). Acceptance would not be unreasonably
withheld, but the offering must operate in the best interests of Shareholder
value creation. The $100 million standby equity line with Lambert Private
Equity, LLC may be accessed only with the Advisors approval, in writing.




5.6.6. Share Consolidations

During the Investment Term, the Company would be restricted from performing any
consolidation of its capital structure without the express written approval of
any Investor(s) who have subscribed to this Memorandum of Terms. If Share
Consolidations are planned in the Use of Proceeds, then those consolidations are
automatically approved.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










5.7. Affirmative Covenants

The company will be in compliance with the following items during the Investment
Term. If such items are out of compliance, the company agrees it will not have
access to the funds in their account and may be subject to the CCA, until the
compliance issue is remedied or a workaround is mutually agreed to with the
Advisor.




5.7.1. Communications Control

The Company and its officers, directors and employees agree not to communicate
directly with the Investor(s) at any time. Any verbal communications to the
Investor(s) may entail unintentional dissemination of inside or non-public
information or material representations or disclosures and would therefore be
avoided.




5.7.2. Adherence to Regulations

Company will at all times during the Investment Term, maintain Corporate
compliance with applicable jurisdictional regulations.




5.7.3. Corporate Authority

Company will at all times during the Investment Term, provide and maintain full
corporate authority evidenced by:

a. Certificate of Good Standing or Proof of Corporate Compliance with State
authority.

b. Corporate Undertaking secured by a Corporate Resolution authorizing the
issuance of the shares and acceptance of the offering documents. Such resolution
must be suitable to the Intermediary for purposes of share deposit.

c. Proper filings of Corporate Capital Structure alterations such as 14C
securities filings, state filings and shareholder votes if required by state
regulations or corporate bylaws.




5.7.4. Fully Reporting Financials

Company will at all times during the Investment Term, file and maintain fully
reported financials to the proper regulatory agency so as to maintain fully
reporting status with the exchange or regulatory authority they are subject to
during all Breakout periods and until all Warrants are exercised or expired.




5.7.5. Public Trading Status

Company will at all times during the Investment Term, be publicly traded on an
exchange acceptable to the Investor(s), or would upgrade to such exchange as
required. Minimum exchange requirements would be the US Pink Sheet Listing until
Breakout 12 and thenceforth the US Over the Counter Market.











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










5.7.6. UOP Adherence

Company will at all times during the Investment Term, adhere to the Use of
Proceeds schedule as set forth in Exhibit F during the Term of this investment.
Quarterly and annual reviews of the use of proceeds, by the corporate accountant
and signed by the CFO, would be delivered to the Investor(s) through the
Advisor. Any deviance from this UOP schedule must be cleared with the
Investor(s), through the Advisor, prior to such deviation. Any such acceptance
would be in writing and signed individually by the Investor(s).




5.7.7. Press Releases

Company will wait to obtain permission from Advisor for any and all press
releases related to the Advisor, this offering, the Intermediary or the
Investors.




VI. Expenses

During the Investment Term, the Company will bear all expenses for the
preparation, negotiation and management of this offering including, but not
limited to: document creation, due diligence management, escrow, accounts,
registrations, filings, professional fees, document processing, advisor travel
and/or account management services.




During the Investment Term, the Investors will bear their own expenses for
investigating this offering and its merits, risks and potential. The Investors
will not bear the costs of document preparation, due diligence escrow, account
establishment or maintenance, filings, professional fees, account management
services or travel.




6.1. Document Expenses

Aside from those expenses listed in Section 3.2., the Advisor and Intermediary
counsel charge $250.00 per hour for document creation and revisions.




6.2. Advisory Expenses

Following Close, the Advisor will charge $5,000 per month for ongoing advisory
services from the Close of the Offering until such time as the first Breakout is
released.




6.3. Support Expenses

Should the Company require additional services, documents or services, those
services may be provided at the cost of those services on a per hour basis.




6.4. Travel Expenses

Should the Company require or request the Advisor to travel, the Advisor will
require the Company to cover those expenses prior to the Advisor travelling.
Travel requirement minimums are as follows:

1. Business class airfare, no more than 2 stops (3 legs) departing from and
returning to, Bellingham International Airport (BLI), standard meals.

2. 5 star hotel, Queen bed, non-smoking, no higher than the 5th floor is
preferable.

3. Rental car of luxury class at destination, or pick up via town car or in
person.

4. Daily Retainer or portion thereof of $1,500 (Must be paid in advance. Any
portion of a day in travel will be counted as a full day for Retainer purposes.)

5. Per Diem for expenses $125.00











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










VII. Breakup

7.1. Breakup Following Close:

The Company understands that:

1.

Following Close, there shall be no ability for either the Company or the
Investor(s) to rescind or cancel the transaction without mutual written
agreement of all parties.

2.

Any Breakup following Close will require a negotiated Breakup settlement between
the parties. The Company understands that the Investors are not operating
jointly, and as such, each Investor may agree or disagree with such settlement
proposal. The Company represents that there is no previously negotiated Breakup
Agreement.

3.

Should a negotiated Breakup of the transaction occur following closing, any such
agreement must provide an allotment to cover costs and expenses of the Advisor
and Intermediary.

4.

The Investor(s) are under no obligation to agree to any such Breakup offer
unless satisfied with the terms of such Breakup settlement.

5.

The Company may not cancel or Breakup the investment by delay or refusal to
provide documentation. In such instances, the Investor(s) may call for action
under the Company Compliance Agreement.

6.

Any public dissemination, press release or filing of documents stating that the
transaction has been broken up or cancelled without a mutually agreed Breakup
must be considered as a material untrue statement and would subject the Company
to potential regulatory actions.

7.

Any Breakup Settlement Agreement will not be considered as complete until all
items necessary to complete such Agreement have been accomplished including
share issuance, registration, delivery of shares to Intermediary and any other
items called for in the Settlement Agreement and all parties have executed the
Breakup Agreement.




VIII. Confidentiality

The Company will keep this and other investment documents confidential in their
entirety and will not disclose either the documents or the terms thereof to any
party which is not a party to this investment until such time as the offering is
closed. At which time, the Company will limit its disclosure to any public
filings which must be made to maintain compliance with applicable Securities
regulations unless such disclosures are previously approved by the Advisor. Any
such filing related to this offering will be approved by the Advisor prior to
filing. The Company will treat all contacts, Investor(s) or parties whom the
Advisor has introduced as confidential at all times; and will treat those
contacts, Investor(s) or parties with the same care that the Company protects
its own proprietary information or with the same care as a reasonable person
would treat their contacts with.














CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------







[exhibit1020022.jpg] [exhibit1020022.jpg]











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Exhibit A

Capital Structure

[exhibit1020024.gif] [exhibit1020024.gif]




[exhibit1020026.gif] [exhibit1020026.gif]

















CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Exhibit B

Preferred Share Attributes

[exhibit1020028.gif] [exhibit1020028.gif]





CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------







[exhibit1020030.gif] [exhibit1020030.gif]





CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------







[exhibit1020032.gif] [exhibit1020032.gif]














CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Exhibit C

Supervoting Preferred Share Attributes

[exhibit1020034.gif] [exhibit1020034.gif]














CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Exhibit D

Corporate Resolution for this Offer




































































CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Exhibit E

US Securities Act of 1933, Regulation D, Rule 501




Rule 501 -- Definitions and Terms Used in Regulation D




As used in Regulation D, the following terms shall have the meaning indicated:




A. Accredited investor. Accredited investor shall mean any person who comes
within any of the following categories, or who the issuer reasonably believes
comes within any of the following categories, at the time of the sale of the
securities to that person:




1. Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;




2. Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;




3. Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;




4. Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;




5. Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000;








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;




7. Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) and




8. Any entity in which all of the equity owners are accredited investors.











CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Exhibit F

Use of Proceeds






































CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










Exhibit G

Series D Attributes




The shares of such series shall be designated as the "Series D Convertible
Preferred Stock" (the "Preferred Stock" or "Series D Preferred Stock”) and the
number of shares initially constituting such series shall be up to 100,000
shares.




Liquidation Preference. In the event of any liquidation, dissolution or winding
up of the Company, either voluntary or involuntary, the Holders of the Preferred
Stock shall be entitled to receive, prior and in preference to any Distribution
of any of the assets of the Company to the Holders of the Junior Stock by reason
of their ownership of such stock, but not prior to any holders or the Company's
Senior Securities, as described as the Series A Preferred, Series B Preferred,
Series C Preferred and any Senior debt instruments created by the Company, which
holders shall have priority to the distribution of any assets of the Company, an
amount per share for each share of Preferred Stock held by them equal to the sum
of the Liquidation Preference specified for such share of Preferred Stock. If
upon the liquidation, dissolution or winding up of the Company, the assets of
the Company legally available for distribution to the Holders of the Preferred
Stock are insufficient to permit the payment to such Holders of the full amounts
specified in this Section 4(a), subsequent to the payment to the Senior
Securities then the entire remaining assets of the Company following the payment
to the Senior Securities legally available for distribution shall be distributed
with equal priority and pro rata among the Holders of the Preferred Stock in
proportion to the full amounts they would otherwise be entitled ·to receive
pursuant to this Section 4(a).




(a) The Preferred Stock shall not be convertible into Common Stock and have no
other conversion rights except as specifically set forth below:




(i) At the Option of the Holder. Holders of Convertible Preferred Stock may, at
their option, convert any or all of their shares of Convertible Preferred Stock
into fully paid and nonassessable shares of the Common Stock at any time and
from time to time from and after issuance of such Convertible Preferred Stock,
subject to the terms and provisions of this Section 5 (the "Conversion").




(ii) No Conversion shall result in the Conversion of more than that number of
shares of Series D Preferred Stock, if any, such that, upon Conversion, the
aggregate beneficial ownership of the Company's Common Stock (calculated
pursuant to Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of
such Holder and all persons affiliated with such Holder ("Beneficial Ownership")
is more than 9.99% of the Company's Common Stock then outstanding (the
"Ownership Limitation"). The Company’s transfer agent shall be authorized to
promptly disclose the total outstanding shares of Common Stock of the Company to
the Holder from time to time at the request of the Holder in order for the
Holder to determine its compliance with the Ownership Limitation. In the event
any Conversion would result in the issuance of shares· of Common Stock to any
Holder in excess of the Ownership Limitation, only that number of shares of
Series D Preferred Stock which when Converted would not result in such Holder
exceeding the Ownership Limitation shall be subject to such applicable
Conversion, if any, and Holder shall continue to hold any remaining shares of
Series D Preferred stock, the Conversion of which would result in Holder
exceeding the Ownership Limitation. Thereafter, from time to time, on such day,
if ever, that Holder has Beneficial Ownership of Common Stock of less than the
Ownership Limitation (an "Additional Conversion Date"), Holder shall have the
renewable option to convert that number of additional shares of Series D
Preferred Stock into shares of Common Stock in an amount that shall not exceed
the Ownership Limitation and which shall be subject to the same terms and
conditions herein as any other Conversion (each an "Additional Conversion" and
such option the “Additional Conversion Option"), provided that the Common Stock
shares issuable to the Holder upon an Additional Conversion shall total the
Aggregate Conversion Value of the Series D Preferred shares subject to such
Additional Conversion divided by the Additional Conversion Price. The Additional
Conversion Option may be exercised from time to time by and at the option of the
Holder until Holder does not hold any shares of Series D Preferred Stock. The
Additional Conversion Option shall only be exercised upon tender of a written
demand to the Company by Holder specifying the number of Series D Preferred
Stock shares to be converted and the number of Common Stock shares to be
received. The Company shall accept and approve the





CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------







Additional Conversion Option and issue the Conversion Shares (as defined below)
to the Holder within four (4) days of the date such Additional Conversion Option
notice is received by the Company.




(iii) Following a Conversion, the Company shall issue to each Holder all shares
of Common Stock which such Holder is due in connection with such Conversion (the
"Conversion Shares") and promptly deliver such Conversion Shares to the address
of Holder which the Company then has on record, provided that the Company is not
required to receive any confirmation that such Conversion Shares were received
by any Holder, but instead assuming such Conversion Shares were sent to the
address which the Company then has on record for such Holder, the Conversion
Shares shall be treated as received by the Holder for all purposes on the four
(4th) Business Day following the date such Conversion Shares were sent by the
Company (the "Delivery"). The Conversion Shares issuable in connection with a
Conversion shall be fully-paid, non-assessable shares of Common Stock. The
Conversion Shares shall be issued as free-trading and without restrictive legend
and not as Restricted Shares ("Free Trading Shares") pursuant to Rule 144 of the
Securities Act of 1933, as amended, and the Company shall arrange for its legal
counsel to promptly (but in no event later than four (4) days after the
Additional Conversion Option notice is received) issue a legal opinion to Holder
allowing for the issuance of such Free Trading Shares. In the event the
Company's legal counsel is unable or unwilling to provide a Rule 144 legal
opinion to Holder for any reason, or in the event the Company’s legal counsel
does not timely provide such opinion, the Holder may obtain the opinion of a
third party attorney, which shall be required to make substantially similar
conclusions and provide substantially similar opinions as the Company's standard
form of Rule 144 legal opinion, which opinion the Company shall not delay,
condition or unreasonably refuse to accept for any reason and which costs of
such opinion, whether rendered by the Company's legal counsel or a third party
attorney shall be paid by the Company in advance. In addition to the costs of
the legal opinion, any and all costs of the Transfer Agent (including, but not
limited to issuance and mailing fees) shall be paid by the Company.




(iv) The issuance and Delivery by the Company of the Conversion Shares shall
fully discharge the Company from any and all further obligations under the
Preferred Stock subject to such Conversion and shall automatically, and without
any required action by the Company or the Holder thereof, result in the
cancellation, termination and invalidation of any outstanding Preferred Stock
and/or Preferred Stock Certificates subject to the Conversion held by Holder or
his, her or its assigns. Upon the Delivery of shares of Common Stock issuable to
the Holder in connection with a Conversion (or in the event not all of the
Preferred Stock held by any Holder is converted into Common Stock in connection
with the Conversion), the Preferred Stock Certificates held by each Holder shall
be deemed to be adjusted and reduced to automatically reflect only those shares
of Preferred Stock held by such Holder after affecting such Conversion, without
any required action by the Company or any Holder.




(v) The Company and/or the Company's Transfer Agent shall be authorized to take
whatever action necessary, if any, following the issuance and Delivery of the
Conversion Shares to reflect the cancellation of the Preferred Stock subject to
the Conversion, which shall not require the approval and/or consent of any
Holder, and provided that by agreeing to the terms and conditions of this
Designation and the acceptance of the Preferred Stock, each Holder hereby agrees
to release the Company and the Company's Transfer Agent from any and all
liability whatsoever in connection with the cancellation of the Preferred Stock
subject to a Conversion, following a Conversion and a Delivery of such
applicable Conversion Shares, regardless of the return to the Company or the
Transfer Agent of any certificates representing such Preferred Stock, which as
stated above, shall be automatically cancelled as provided above upon the
issuance of such Conversion Shares in connection with each applicable Conversion
(a "Cancellation").








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










(vi) Notwithstanding the above, each Holder by accepting such Preferred Stock
Certificates hereby covenants that it will, whenever and as reasonably requested
by the Company and the Transfer Agent, at its sole cost and expense, do,
execute, acknowledge and deliver any and all such other and further acts, deeds,
assignments, transfers, conveyances, confirmations, powers of attorney and any
instruments of further assurance, approvals and consents as the Company or the
Transfer Agent may reasonably require in order to complete, insure and perfect a
Cancellation, if such may be reasonably required by the Company and/or the
Company's Transfer Agent.




(vii) In the event that the Delivery of any Conversion Shares is unsuccessful
and/or any Holder fails to accept such Conversion Shares, such Conversion Shares
shall be held by the Company and/or the Transfer Agent in trust and shall be
released to such Holder upon reasonable evidence to the Company or the Transfer
Agent that such Holder is the legal owner of such Conversion Shares, provided
that the Holder's failure to accept such Conversion Shares and/or the Company's
inability to Deliver such shares shall in no event effect the validity of the
Cancellation.




(b) Conversion Prices. The conversion price (the “Conversion Price”) per share
of the Preferred Stock in connection with any Conversion shall equal the higher
of (a) $1.50 per share; or (b) the average of the Closing Sales Prices of the
Company's common stock on the five Trading Days prior to the date of the
Conversion request.




(c)

Taxes. The Company shall not be required to pay any tax which may be payable in
respect to any transfer involved in the issue and delivery of shares of Common
Stock upon conversion in a name other than that in which the shares of the
Preferred Stock so Converted were registered, and no such issue or delivery
shall be made unless and until the person requesting such issue or delivery has
paid to the Company the amount of any such tax, or has established, to the
satisfaction of the Company, that such tax has been paid. The Company shall
withhold from any payment due whatsoever in connection with the Preferred Stock
any and all required withholdings and/or taxes the Company, in its sole
discretion deems reasonable or necessary, absent an opinion from Holder's
accountant or legal counsel, acceptable to the Company in its sole
determination, that such withholdings and/or taxes are not required to be
withheld by the Company.




(d)

Fractional Shares. If any Conversion of Preferred Stock would result in the
issuance of a fractional share of Common Stock (aggregating all shares of
Preferred Stock being conve1ted pursuant to each Conversion), such fractional
share shall be rounded up to the nearest whole share and the Holder shall be
entitled to receive, in lieu of the final fraction of a share, one additional
whole share of Common Stock.




(e)

Adjustments for Subdivisions or Combinations of Common Stock. In the event the
outstanding shares of Common Stock shall be subdivided (by stock split, by
payment of a stock dividend or otherwise), into a greater number of shares of
Common Stock, without a corresponding subdivision of the Preferred Stock, the
conversion terms in effect immediately prior to such subdivision shall,
concurrently with the effectiveness of such subdivision, be proportionately
adjusted. In the event the outstanding shares of Common Stock shall be combined
(by reclassification or otherwise) into a lesser number of shares of Common
Stock, without a corresponding combination of the Preferred Stock, the
conversion terms in effect immediately prior to such combination shall,
concurrently with the effectiveness of such combination, be proportionately
adjusted.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










(f)

Adjustments for Subdivisions or Combinations of Preferred Stock. In the event
the outstanding shares of Preferred Stock or the series of Preferred Stock shall
be subdivided (by stock split, by payment of a stock dividend or otherwise),
into a greater number of shares of Preferred Stock, the Original Issue Price,
Liquidation Preference and conversion terms of the affected series of Preferred
Stock in effect immediately prior to such subdivision shall, concurrently with
the effectiveness of such subdivision, be proportionately adjusted as necessary.
In the event the outstanding shares of Preferred Stock or the series of
Preferred Stock shall be combined (by reclassification or otherwise) into a
lesser number of shares of Preferred Stock, the Original Issue Price,
Liquidation Preference and conversion terms of the affected series of Preferred
Stock in effect immediately prior to such combination shall, concurrently with
the effectiveness of such combination, be proportionately adjusted as necessary.
Provided, however, that the result of any concurrent adjustment in the Common
Stock (as provided under Section 5(e)) and Preferred Stock (as provided under
Section 5(f)) shall only be to affect the Original Issue Price and Liquidation
Preference once.




(g)

Adjustments for Reclassification, Exchange and Substitution. Subject to Section
4 above ("Liquidation Rights"), if the Common Stock issuable upon conversion of
the Preferred Stock shall be changed into the same or a different number of
shares of any other class or classes of stock, whether by capital
reorganization, reclassification or otherwise (other than a subdivision or
combination of shares provided for above), then, in any such event, in lieu of
the number of shares of Common Stock which the holders would otherwise have been
entitled to receive each Holder of such Preferred Stock shall have the right
thereafter to convert such shares of Preferred Stock into a number of shares of
such other class or classes of stock which a Holder of the number of shares of
Common Stock deliverable upon conversion of such series of Preferred Stock
immediately before that change would have been entitled to receive in such
reorganization or reclassification, all subject to further adjustment as
provided herein with respect to such other shares.




(h)

No Impairment. The Company will not through any reorganization, transfer of
assets, merger, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed hereunder by the Company but will at all times in
good faith assist in the carrying out of all the provisions of this Section 5
and in the taking of all such action as may be necessary or appropriate in order
to protect the Conversion Rights of the holders of Preferred Stock against
impairment. Notwithstanding the foregoing, nothing in this Section 5(h) shall
prohibit the Company from amending its Certificate of incorporation with the
requisite consent of its shareholders and the Board of Directors.




(i)

Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 5, the Company at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of Preferred Stock a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










(j)

Waiver of Adjustment of Conversion Price. Notwithstanding anything herein to the
contrary, any downward adjustment of the Conversion Price of any series of
Preferred Stock may be waived, either prospectively or retroactively and either
generally or in a particular instance, by the consent or vote of the Holders of
a majority of the outstanding shares of such series of Preferred Stock, voting
separately as a class. Any such waiver shall bind all current and future Holders
of shares of such series of Preferred Stock.




(k)

Notices of Record Date. In the event that this Company shall propose at any
time:




(i) to declare any Distribution upon its Common Stock, whether in cash,
property, stock or other securities, whether or not a regular cash dividend and
whether or not out of earnings or earned surplus;




(ii) to effect any reclassification or recapitalization of its Common Stock
outstanding involving a change in the Common Stock; or




(iii) to voluntarily liquidate or dissolve or to enter into any transaction
deemed to be a liquidation, dissolution or winding up of the Company;




then, in connection with each such event, this Company shall send to the holders
of the Preferred Stock at least ten (10) Business Days' prior written notice of
a record date for such Distribution (and specifying the date on which the
holders of Common Stock shall be entitled thereto and, if applicable, the amount
and character of such Distribution) or for determining rights to vote in respect
of the matters referred to in (ii) and (iii) above.




Such written notice shall be given by first class mail (or express courier),
postage prepaid, addressed to the holders of Preferred Stock at the address for
each such Holder as shown on the books of the Company and shall be deemed given
on the date such notice is mailed.




The notice provisions set forth in this section may be shortened or waived
prospectively or retrospectively by the vote or written consent of the holders
of a majority of the Preferred Stock, voting together as a single class.




(1)

Reservation of Stock Issuable Upon Conversion. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock solely for the purpose of effecting the conversion of the shares of the
Preferred Stock, such number of its shares of Common Stock as shall from time to
time be sufficient to effect the conversion of all the outstanding shares of the
Preferred Stock; and if at any time the number of authorized but unissued shares
of Common Stock shall not be sufficient to effect the conversion of all the
outstanding shares of the Preferred Stock, the Company will within a reasonable
time period make a good faith effort to take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose.




(m)

Effect of Conversion. On the date of any Conversion, all rights of any Holder
with respect to the shares of the Preferred Stock so converted, including the
rights, if any, to receive distributions of the Company's assets (including, but
not limited to, the Liquidation Preference) or notices from the Company, will
terminate, except only for the rights of any such Holder to receive certificates
(if applicable) for the number of shares of Common Stock into which such shares
of the Preferred Stock have been converted.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










(n)

Sale of Series D Convertible Preferred Stock. Any Holder shall be able to
transfer, sell or otherwise dispose of any Series D Convertible Preferred Stock,
subject to compliance with applicable securities laws, and the Company shall not
have any right to approve, delay or condition any such sales or transfers. Any
subsequent holder of shares of Series D Convertible Preferred Stock shall be
afforded all of the rights of any original Holder hereunder by the Company,
including, but not limited to Conversion rights and where applicable under
applicable laws, the rights to Free Trading Shares upon Conversion. Any
securities sold or transferred to third parties by any Holder shall not count
towards any such Holder's applicable Ownership Limitation and such third party
securities (even if originally held by Holder) shall not be included in the
calculation of such Holder's Ownership Limitation calculation if such securities
are not included in the Holder’s Beneficial Ownership.




(o)

Rights Upon Default. In the event that (a) the Company does not issue the Free
Trading Shares (or such Conversion Shares) when due in the time periods set
forth above; (b) the Company breaches any other term or condition,
representation or warranty of this Designation; (c) the Company fails to meet
any deadlines or requirements (including requirements to pay or advance funds
and approve third party legal opinions as set forth herein); (d) the Company
shall fail to comply with the reporting requirements of the Securities Exchange
Act of 1934 as amended (the "Exchange Act"); (e) the Company shall cease to be
subject to the reporting requirements of the Exchange Act; (f) the Company shall
take or fail to take steps which cause the Company’s securities to be ineligible
for sale pursuant to Rule 144; (g) the Company shall become a "'shell company”
as defined under the Securities Act of 1933, as amended; (h) the Company shall
dissolve, liquidate, cease its operations or admit it is otherwise generally
unable to pay its debts as such debts become due; or (i) bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings, voluntary or
involuntary, for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company or any subsidiary of the
Company, such shall be considered an event of default hereunder, subject where
applicable to any Force Majeure Event, defined below (each an ''Event of
Default"). Upon the occurrence and during the continuation of any Event of
Default, the Company shall pay each Holder, as liquidated damages, which the
Company and Holder agree are difficult to estimate, have been agreed to in good
faith, are reasonable, and shall serve as a negotiated payment and not a
penalty, the greater of $0.005 per share of Series D Convertible Preferred Stock
held by each Holder per day (the “Default Sum") until such Event of Default is
cured, and the actual damages suffered by the Holder as a result of such Event
of Default (collectively, the “Default Payment"). In addition to the Default
Payment, the Holder shall be paid all costs, including, without limitation,
legal fees and expenses, of collection, and the Holder shall be entitled to
exercise all other rights and remedies available at law or in equity in
connection with any Event of Default. No Event of Default shall be deemed to
have occurred and any delay by the Company, its legal counsel or its Transfer
Agent (collectively, the "Service Providers") hereunder shall be excused to the
extent such Event of Default or delay is directly applicable to a Force Majeure
Event, except for duties to make payments when due or advance costs. "Force
Majeure Event" includes acts of God, action of the elements, warlike action,
terrorism, insurrection, revolution or civil strife, piracy, civil war or
hostile action, national strikes, acute and unusual labor, material or equipment
shortages, loss or malfunctions of utilities, computer (hardware or software) or
communications services or any other causes (except financial) beyond the
control of an applicable Service Provider, it being understood that the
applicable Service Provider shall use commercially reasonable best effm1s to
resume performance as soon as reasonably practicable under the circumstances.




VOTING. Except as otherwise required by applicable law or as set forth herein,
the shares of Series D Preferred Stock shall be voted equally with the shares of
Common Stock as a single class with respect to all matters submitted to the
holders of Common Stock at any annual or special meeting of stockholders of the
Company, or the holders of Convertible Preferred Stock may act by written
consent in the same manner as Common Stock, upon the following basis: each
holder of one or more shares of Convertible Preferred Stock shall be entitled to
notice of any stockholders’ meeting in accordance with the Wyoming Business
Corporation Act and the Bylaws of the Company and to such number of votes for
the shares of Convertible Preferred Stock held by such holder immediately after
the close of business on the record date fixed for such meeting, or on the
effective date of such written consent, as shall be equal to the number of whole
shares of Common Stock equal to the number of such shares of Convertible
Preferred Stock. Fractional votes shall not, however, be permitted and any
fractional voting rights resulting from the above formula with respect to any





CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------







holder of Convertible Preferred Stock shall be rounded to the nearest whole
number (with one-half rounded upward to one).




REDEMPTION. The Preferred Stock shall have no redemption rights.




PROTECTIVE PROVISIONS. Subject to the rights of series of Preferred Stock which
may from time to time come into existence, so long as any shares of Series D
Preferred Stock are outstanding, this Company shall not without first obtaining
the approval (by written consent, as provided by law or otherwise) of the
holders of a majority of the then outstanding shares of Series D Preferred
Stock, voting together as a class:




(a)

Increase or decrease (other than by redemption or conversion) the total number
of authorized shares of Series D Convertible Preferred Stock;




(b)

Effect an exchange, reclassification, or cancellation of all or a part of the
Series D Convertible Preferred Stock, but excluding a stock split or reverse
stock split of the Company’s Common Stock or Preferred Stock;




(c)

Effect an exchange, or create a right of exchange, of all or part of the shares
of another class of shares into shares of Series D Convertible Preferred Stock;
or




(d)

Alter or change the rights, preferences or privileges of the shares of Series D
Convertible Preferred Stock so as to affect adversely the shares of such series
including the rights set forth in this Designation.




For clarification issuances of additional authorized shares of Series D
Preferred under the terms herein, shall not require the authorization or
approval of the existing shareholders of Preferred Stock.




PROVIDED, HOWEVER, that the Company may, by any means authorized by law and
without any vote of the Holders of shares of the Preferred Stock, make
technical, corrective, administrative or similar changes in this Statement of
Designations that do not, individually or in the aggregate, adversely affect the
rights or preferences of the Holders of shares of the Preferred Stock. The
Company may also designate and issue additional series of preferred stock from
time to time in the sole discretion of the Company’s Board of Directors, which
such rights, privileges, preferences and limitations shall be determined by the
Company's Board of Directors in its sole discretion, and which designations and
issuances shall not require the approval of the holders of the Preferred Stock.




PREEMPTIVE RIGHTS. Holders of Preferred Stock and holders of Common Stock shall
not be entitled to any preemptive, subscription or similar rights in respect to
any securities of the Company, except as specifically set forth herein or in any
other document agreed to by the Company.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










REPORTS. The Company shall mail to all holders of Preferred Stock those reports,
proxy statements and other materials that it mails to all of its holders of
Common Stock.




NOTICES. In addition to any other means of notice provided by law or in the
Company's Bylaws, any notice required by the provisions of this Designation to
be given to the holders of Preferred Stock shall be deemed given if deposited in
the United States mail, postage prepaid, and addressed to each Holder of record
at such Holder's address appearing on the books of the Company.




MISCELLANEOUS.




(a)

The headings of the various sections and subsections of this Certificate of
Designation are for convenience of reference only and shall not affect the
interpretation of any of the provisions of this Certificate of Designation.




(b)

Whenever possible, each provision of this Certificate of Designation shall be
interpreted in a manner as to be effective and valid under applicable law and
public policy. If any provision set forth herein is held to be invalid, unlawful
or incapable of being enforced by reason of any rule of law or public policy,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or otherwise adversely affecting the remaining
provisions of this Certificate of Designation. No provision herein set forth
shall be deemed dependent upon any other provision unless so expressed herein.
If a court of competent jurisdiction should determine that a provision of this
Certificate of Designation would be valid or enforceable if a period of time
were extended or shortened, then such court may make such change as shall be
necessary to render the provision in question effective and valid under
applicable law.




(c)

The Company will provide to the Holders of the Series D Preferred Stock all
communications sent by the Company to the holders of the Common Stock.




(d)

Except as may otherwise be required by law, the shares of the Preferred Stock
shall not have any powers, designations, preferences or other special rights,
other than those specifically set forth in this Certificate of Designations.




(e)

Shares of the Series D Preferred Stock converted into Common Stock shall be
retired and canceled and shall have the status of authorized but unissued shares
of Preferred Stock of the Company undesignated as to series and may with any and
all other authorized but unissued shares of Preferred Stock of the Company be
designated or redesignated and issued or reissued, as the case may be, as part
of any series of Preferred Stock of the Company.




(f)

Notwithstanding the above terms and conditions of this Designation, the
Liquidation Preference and the dollar amounts and share numbers set forth herein
shall be subject to adjustment, as appropriate, whenever there shall occur a
stock split, stock dividend, combination, reclassification or other similar
event involving shares of the Series D Preferred Stock. Such adjustments shall
be made in such manner and at such time as the Board of Directors in good faith
determines to be equitable in the circumstances; any such determination to be
evidenced in a resolution duly adopted by the Board of Directors. Upon any such
equitable adjustment, the Company shall promptly deliver to each Holder a notice
describing in reasonable detail the event requiring the adjustment and the
method of calculation thereof and specifying the increased or decreased
Liquidation Preference following such adjustment.








CONFIDENTIAL

Ref.#: 68207V208 OCFN




--------------------------------------------------------------------------------










(g)

With respect to any notice to a Holder required to be provided hereunder, such
notice shall be mailed to the registered address of such Holder, and neither
failure to mail such notice, nor any defect therein or in the mailing thereof,
to any particular Holder shall affect the sufficiency of the notice or the
validity of the proceedings referred to in such notice with respect to the other
Holders or affect the legality or validity of any redemption, conversion,
distribution, rights, warrant, reclassification, consolidation, merger,
conveyance, transfer, dissolution, liquidation, winding-up or other action, or
the vote upon any action with respect to which the Holders are entitled to vote.
All notice periods referred to herein shall commence on the date of the mailing
of the applicable notice. Any notice which was mailed in the manner herein
provided shall be conclusively presumed to have been duly given whether or not
the Holder receives the notice.








CONFIDENTIAL

Ref.#: 68207V208 OCFN


